Per Curiam.
The plaintiff brought this action to recover for damage to his automobile as a result of skidding off Wetherell Street in the town of Manchester. From a judgment for the defendant after a trial to the court the plaintiff has appealed, assigning as errors apparent on the face of the record that the court erred in denying his motion to “reopen his case” to present evidence that Wetherell Street was a public highway on the date alleged and in summarily denying this motion without a hearing thereon. The record in this case consists of the complaint, the answer, the judgment, the motion to open the judgment (which was filed prior to the entry of judgment), and the order denying the motion (which was made after the entry of judgment) . See Maltbie, Conn. App. Proc. § 314.
*591No finding was requested and none was made. Ordinarily, a finding is not necessary where the claim of error can he determined from the face of the record. Maltbie, op. cit., § 126. In the instant case, the motion to open being one addressed to the discretion of the court, the sole issue is whether the court abused its discretion in denying the motion. The determination of this issue would depend on the circumstances of the case — whether the plaintiff should be allowed to present the evidence he seeks to present, whether that evidence would be likely to change the result, and any other pertinent factors. These circumstances can be presented to us only on the basis of a finding. On the face of the record before us, there is nothing on which we can review the action of the trial court. Gryskiewicz v. Morgan, 147 Conn. 260, 261; Kane v. Kane, 118 Conn. 291, 294.
There is no error.
Pruyn, Dearington and Levine, Js., participated in this decision.